ATTORNEY GRIEVANCE COMMISSION                                                          *      IN THE
OF MARYLAND                                                                            *      COURT OF APPEALS
                                                                                       *      OF MARYLAND
                      Petitioner,                                                      *
                                                                                       *      Misc. Docket AG
v.                                                                                     *      No. 83
                                                                                       *      September Term, 2018
SCOTT GREGORY ADAMS                                                                    *
                                                                                       *
                      Respondent.                                                      *
                                                                                       *


                                                                                   ORDER

                      Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Scott Gregory Adams, to reprimand the Respondent by consent, it

is this 28th day of May, 2019,

                      ORDERED, by the Court of Appeals of Maryland, that Scott Gregory Adams is hereby

reprimanded as reciprocal discipline in Maryland for professional misconduct he committed in

Maine, involving violations of Maine Rules of Professional Conduct 4.4(b) and 8.4(c) and (d) as

adjudicated by a Grievance Commission panel and affirmed by the Maine Supreme Judicial Court,

such conduct also having violated Rules 8.4(c) and (d) of the Maryland Lawyers’ Rules of

Professional Conduct then in effect.




                                                                                       /s/ Clayton Greene Jr.
                                                                                       Senior Judge
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                            2019-05-28 12:38-04:00




Suzanne C. Johnson, Clerk